 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas 76102, Tele-phone 335-4211, Extension 2145.Watkins Furniture Company,Watkins-Pearl,Inc.,Watkins-Southgate Furniture Co., Watkins-Great Northern FurnitureCompany, Forman Furniture Company,Watkins-Euclid Furni-ture Co., Inc.,and Watkins-Mentor Furniture Co.andRetailStore Employees Union Local 880, Retail Clerks InternationalAssociation,AFL-CIOand theEmployeesCommittee,Party ofInterest.Case 8-C-1-4047.July 25,19(76DECISION AND ORDEROn April 27, 1966, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision, a supporting brief, and a brief in oppositionto the cross-exceptions of the Charging Party; and the ChargingParty filed cross-exceptions, a supporting brief, and a brief in oppo-sition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the exceptions, cross-exceptions, briefs,and the entire record in this case, and it hereby adopts the findings,conclusions, and reconunendations of the Trial Examiner with thefollowing modifications :We agree with the Trial Examiner that the evidence establishesthat Respondent interfered with the administration of, and contrib-uted support to the Employees' Committee in violation of Section8(a) (2) and (1) of the Act. We do not agree, however, with the TrialExaminer's further finding that the evidence establishes dominationof the Employees' Committee by Respondent.'SeeIri i,iq An Chute Company,149 NL11B 627, 641.160 NLRB No. 20. WATKINS FURNITURE COMPANY-Ag[The Board adopted the Trial Examiner's Recommended Order,with the following modifications :[1.Delete the word "dominating" from paragraph 1(e).[2.Delete paragraph 2(b) and substitute therefor the followingparagraph 2(b) :[" (b)Withdraw and withhold all recognition from the Employ-ees' Committee, or any successor thereto, as the exclusive representa-tive of its employees for the purpose of dealing with it concerninggrievances, wages, rates of pay, hours of employment, or other con-ditions of employment, unless and until such organization shall havebeen certified by the Board as the exclusive representative of suchemployees."[3.Delete the third paragraph of the notice and substitute thereforthe following paragraph:[WE WILL withdraw and withhold all recognition from theEmployees' Committee, or any successor thereto, as the exclusiverepresentative of our employees for the purpose of dealing withit concerning grievances, wages, rates of pay, hours of employ-ment, or other conditions of employment, unless and until suchorganization shall have been certified by the Board as the exclu-sive representative of such employees.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceding,heard before Frederick U. Reel at Cleveland, Ohio, on Febru-ary 1 to 3, 1966,1pursuant to a charge filed the preceding October 20 and a com-plaint issued November 23, concerns allegations that Respondents,herein jointlyreferred to as the Company,countered the organizing efforts of the Charging Party,herein called the Union,by various acts of interference,restraint,and coercion, bydominating or supporting a "company union," by discriminating against employeesfor union membership or activity,and by refusing to bargain with the Union whichrepresented a majority of the Company's employees.Upon the entire record,2 includ-ingmy observation of the witnesses,and after due consideration of the openingbriefs filed by the parties and of Respondents'reply beef,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR ORGANIZATIONS INVOLVEDThe pleadings establish,and I find, that the Company, which consists of sevenaffiliated Ohio corporations, each of which is engaged at a separate location in theCleveland area in the operation of a retail furniture store, constitutes a singleemployer engaged in activities affecting commerce within the meaning of Section2(6) and(7) of the Act and subject to the Board's jurisdiction under its standards.The pleadings further establish,and I find, that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act. The complaint alleges and theanswer denies that a group known as the Employees' Committee is also a labororganization,I find upon facts set forth in greater detailinfrathat this group is an1Unless otherwise noted, all other dates herein refer to the year 1965.2 The transcript is hereby corrected in accordance a ith the stipulation of the parties.Also, pursuant to stipulation,Joint Exhibits A-t through 11 are hereby admitted intoevidence Finally, Respondents'motion ofMarch31, 1966, to make further corrections inthe transcript is hereby granted. 190DECISIONS, OF NATIONAL LABOR RELATIONS BOARD"organization"or "agency"or "employee representation committee...inwhich'employees participate and which exists for the.purpose, in whole or in part, ofdealingwith[theCompany]concerning grievances,"and is therefore a "labororganization"within the meaning of Section 2(5).II.THE UNFAIR LABOR PRACTICESA. The Union's organizational campaign 'In the late summer of 1965 the Union conducted an organizing campaign amongthe furniture salesmen employed by the Company at its seven stores.3 During thecourse of the drive, the Union held a meeting on September 15 at the VersaillesMotel, at which a number of men signed cards authorizing the Union to representthem, and at which six employees were named as "contact men" between the Unionand the employees. The six employees thus designated were Harold Salavon, JohnRogers, James Barry, John Litrico, George Spence, and John: Mindala, one fromeach of the stores except the Lakeshore store. By September 17, the Union hadobtained signed authorization cards from 21 of the 40 employees in the unit.4One employee at the Mentor store, William Diday, received a card from Salavonbut declined to sign it, although he did print his name and address on the card- forthe purpose of enabling the Union to communicate. further with him. Some dayslater StoreManager Wertheim approached Diday in the store and asked if Salavon"was the one that approached you about joining the Union?" Diday replied, "I don'tknow anything."On September 16, the day after the union meeting at the Versailles, BroadwayStoreManager Brill told employee George Spence: "I understand you were at ameeting, a union meeting last night." Spence admitted the fact, and Brill continuedthat Company President Silver had told him of Spence's attendance at the meeting.Brill added that he thought it a "kind of stupid thing" for Spence to have done, andalso inquired whether Spence had signed a union card, which Spence admitted. LaterBrill told Spence not to worry about his job, as Brill had told Silver that Spence hadnot signed a card. Some days later Brill remarked to Spence that there were two"finks" 5 in the union organization.On September 21, James Bird, credit manager at the 89th Street store, askedRogers "how you're making out with the Union." Bird indicated that Rogers neednot tell him as it was "actually none of [Bird's] business," but Rogers replied thatthey "had done pretty good."B. The discharges and transfers of September 23 and 24Louis Rippner, vice president of the Company, returned to his office at noon onSeptember 22, after a week's absence. The next day a number of salesmen, includingMindala and Barry, were attending a sales meeting at the Company'smain office.During the course of this meeting Rippner called Mindala and Barry, separately,into his office, and notified each that effective the following Monday they were beingtransferred to other stores. Rippner told Barry that "for the benefit of the Companyand the members involved" Barry would be moved from the Southland to the Men-tor store, a change which added 70 miles daily to Barry's travel. Rippner told Min-dala that "We need a good salesman out at the Euclid store," and transferred him tothat store from Southgate.That same afternoon Rippner discharged Spence, stating that the Company wascutting the force, that Spence's sales were not good, and that it would be best forboth Spence and the Company that they part. Also on that Thursday, CompanyPresident Silver discharged Rogers, stating that the latter's sales were down for theyear and the Company "couldn't afford to keep [him] any longer." The followingday,Rippner discharged Salavon, stating that with Barry's transfer to that store,The pleadings establish, and I find,thata unit composed of the salesmen was ap-propriateThe parties stipulated that the unit consistedof 40employees at the time ofthe Union's request to bargain The Company has collective-bargaining agreements withother unions covering the truckdrivers and the furniture refinishers4The card signers included all seven of the employees at the Lorain Avenue store, fiveout of seven at Southgate,four out of seven at Southland,two out of four at Broadway,two out of five at Great Northern,and one out of five at MentorcWebstera New Collegiate Dictionary, 1959, defines"fink" as slang for "an informer orsquealer " WATKINS FURNITURE COMPANY191Salavon as the lowest in seniority would have to go. Rippner declined Salavon'srequest to be transferred to another store. Finally, on Friday or Saturday, Septem-ber 24 or 25, Sales Manager Hartman notified employee George Fritz of the latter'stransfer from Southland to Broadway to replace Spence.The Union filed unfair labor practice charges on September 24 alleging discrimi-nation against Spence, Rogers, Barry, and Mindala, and on September 28 allegingdiscrimination against Salavon. The Union also filed petitions for certification onSeptember 24, covering the Lorain, Southland, and Southgate stores, which werealleged as separate unitsOn the same day the Union sent telegrams to the Com-pany, claiming to represent the salesmen at the three stores. On Wednesday, Septem-ber 29, Company Counsel Glickman advised Vice President Rippner that UnionCounsel Finley had requested Glickman to prevail on the Company to reinstatethe discharged employees and undo the transfers. Glickman advised Rippner to doso to avoid "bitter feeling among the Union people," and the Company on Wednes-day night, September 29, decided to follow this advice. All six men were restoredto their original jobs on or before October 4, and the Company paid the dischargedmen for the week they had missed.The day after,Salavon's discharge, when he went to his store for his paycheck,StoreManager Wertheim took him into the office and stated that he was "disap-pointed in" Salavon, and in "the things that transpired." Salavon replied that he haddone what he thought was necessary "to get things done," to which Wertheimrejoined by asking if Salavon "thought that was the way, or that was the best way?"On Saturday, October 2, when Company President Silver saw Salavon at Silver'soffice,he told Salavon he was "willing to forget about this Union activity," andreemployed Salavon, telling him that he would "have a future with us if you justbehave yourself." 6When Spence returned to work on October 4, Store Manager Brill expressedpleasure at the event, to which Spence commented that he did not know why hehad to leave. Brill asked, "Did you hand out any cards?" and upon Spence's affirma-tive reply, continued: "That's your answer." 7C The 'Employees' Committee"Largely through the efforts of one Whitcomb, a salesman at the Mentor store, ameeting was held on Thursday or Friday, September 30 or October 1, at the SaharaMotel, attended by Rippner and Silver on behalf of the Company and by Whitcomb,Barry, Fritz, and Mindala. The management representatives stated that "they werehurt" because the employees had gone to the Union "behind their backs," and theemployees responded by telling of their grievances, notably dissatisfaction with thesalesmanager, with certain reductions in their commissions, and with Saturdaynight work. The Company officials responded that they had had no idea of the dis-satisfaction and "would do whatever they could to rectify it." They agreed to takesteps to eliminate the contacts between the salesmen and the sales manager, statedthat the pay scale and commissions would be reevaluated at the end of the year,and agreed to adjust the Saturday night problem by giving the men who had towork then a morning off.The company representati' es also stated that they would reinstate to their formerpositions the men just discharged or transferred. Although, according to Rippner'stestimony, noted above, this decision had been reached on the preceding Wednes-day, as the result of conversations initiated by union counsel, the record is clearthat no such explanation was vouchsafed to the employees at the Sahara meeting.Indeed, the Union appears not to-have figured in the conversation, but the men diddiscuss the possibility of a "guild," a "committee," or a "company union." Theydecided that the employee representatives would communicate with their fellows todiscuss further the formation of some such organization.On Saturday, October 2, seven employee representatives (Litrico, Perusek, andRogers in addition to the previous four representatives) met again at the SaharaMotel, this time in the absence of management. The store managers gave these men°Company President Silver did not testifyCf NL R B v Elias BrosBig Boy/, inc.327F.2d 421,427 (CA 0).See note,5 ALR 2d 893, 896-898, 907-908, 909-911The testimony of Spence and Salavon concerning the statements of Brill,Wertheim,and Silver is uncontradicted,and I credit it A similar statement,attributed by Mindalato Rippner and denied by the latter,would,if credited,be purely cumulative,and I there-fore make no finding with respect thereto. 192DECISIONS.OF NATIONAL LABOR RELATIONS BOARDpermission'to take time off from work to attend the meeting.Aftersome discussionthe group broke up to return to their several stores to discuss with their fellowemployees whether to"go along with the proposals and promises of management"and to form a committee to meet monthly with management.The salesmen in theseveral stores approved this course.On Sunday,October 3;the same seven employ-eesmet with Rippner and Silver in a brief session at the Sahara Motel, and thevarious proposals previously discussed,including the formation of a committee, werefinally agreed to. Management at that meeting as at a previous meeting assured theemployees there "would be no reprisals"and they "would forget that this ever tran-spired."The employees did not pay the room rental at the motel for any of thethree meetings.The employees in the several stores proceeded the following Monday during work-ing hours to elect their respective representatives to the Employees'Committee. Thesolemeeting of the Employees'Committee withmanagementoccurredlater thatweek Company President Silver called the committee together,and stated that hewas disturbed over reports that the committee had been collecting funds from themen. The committee members explained that they wanted a "kitty"to cover pos-sible expenses,such as hiring a lawyer or paying for room rental.Either Silver orRippner replied that as to meeting rooms, they could use company property or sendthe Company the bill if they rented motel space, andthat they"didn't need any legalfees or need any legal advice." Silver further stated that"He wasn'thaving any mancollectingmoney for that purpose," that theywere merely a grievance committee,and that if they desired to negotiate wages they needed a union. A second meetingof the Committeewithmanagement,scheduled for a few days later, was canceledby management,and no subsequent meetings have been held.D. The representation proceeding and the bargaining requestsAs noted above,the Union on September 24 and 28 filed with the Board unfairlabor practice charges and also filed on September 24 separate petitions for certifica-tion covering three separate stores. A consolidated hearing on the representationpetitions was held on October 13,in the course of which the Union took the posi-tion that each separate store constituted an appropriate unit, and the Company tookthe position that a single unit composed of all seven stores was the only appropriateunit.On Friday,October 15,only 2 days after the hearing in the representation caseand a week before briefs were due in that proceeding,the Union in a telegram tothe Company reasserted the Union's request for recognition as representative of thesalesmen in the three stores, and"alternatively"requested recognition as representa-tive of the salesmen in all seven stores.In this telegram the Union claimed majoritystatus in the three stores separately and also in the seven taken as a whole alteredto prove its claims by submitting proof to an impartial third party, and asked forthe opening of bargaining negotiations in either the single seven-store unit or in thethree separate units. The following Monday, October 18,the Company replied byletter stating that "In view of [the Union's] apparent uncertainty as to what wouldbe an appropriate bargaining unit," the Company thought "the only logical and safecourse" was to have the Board determine that issue.The Company further observedthat authorization cards were unreliable evidence of the employees'desireswithrespect to representation,and expressed"great, reasonable and justifiable doubts" asto the Union's claims of majority, noting that the Union had filed separate petitionsfor "only three random stores..."The letter concluded by advising the Union thatthe Company had that day filed its own representation petition with the Board,alleging that the seven stores constituted a single appropriate unit.The next day, October 19, the Union requested permission to withdraw therepresentation petitions which it had filed and which had been the subject of theOctober 13 hearing. The Regional Director granted this request on October 22. Alsoon October 19 the Union offered to show its signed cards directly to the Company,but the Company declined, again stating that it regarded cards as unreliable andthat it wanted a Board election On October 20, the Union filed the charge in theinstant proceeding alleging a refusal to bargain in the seven-store unit Finally, onNovember 16, the Union asked to withdraw the unfair labor practice charges filedon September 24 and 28(dealingwith the discharges and transfers),and theRegional Director granted the withdrawal request on November 19, although heincluded the substance of those charges in the complaint issued on November 23. WATKINS FURNITURE' COMPANY193The representation petition filed by the Company has been held in abeyance pendingultimate disposition of this proceeding.E. Concluding findings1.Violations of Section 8(a)(1), (2),and (3)In the light of the entire record,I find the following statements constitute inter-ference, restraint,or coercion,violative of Section 8(a)(1):(a) Store Manager Wertheim's interrogation of Diday as to whether Salavon hadapproached Diday about joining the Union.(b) StoreManager Brill's interrogation of Spence as to whether Spence hadsigned a union card.(c)Brill's statements to Spence that Company President Silver knew Spence hadattended a union meeting,and that Spence need not worry about his job becauseBrill had told Silver Spence had not signed a union card.Silver's knowledge of whoattended a union meeting created an impression of surveillance.Brill's later refer-ence to "finks" may have dispelled the impression of company-planted spies, butapart from the harm already caused by his earlier statement of Silver's knowledge,even the later remarks brought home to the employee that the Company was acquir-ing knowledge of internal union affairs.And thereason for acquiring such knowl-edge was indicated in Brill's telling Spence that the latter's job security depended onSilver's believing that Spence had not signed a union card.(d)Company President Silver's advice to Salavon that Salavon's future with theCompany depended on his "behaving himself," which-following, as it did, upon acomment.that Silver would "forget about" Salavon's past union activity-can onlybe construed as a warning to refrain from similar activity in the future.(e) Store Manager Mill's statement to Spence on the latter's return to work thatSpence's activity in distributing union cards had caused his layoff(f)The promise to the employees in the meetings at the Sahara Motel that theCompany would ameliorate their grievances by lessening their contacts with SalesManager Hartman, by adjusting the schedule to meet the objection to Saturday nightwork, and by reexamining the salary schedule at the end of the year. Granting theemployees' demands with respect to Hartman and Saturday work at this time andunder these circumstances was manifestly an effort to wean them away from theirsupport of the UnionN.L.R.B. v. Exchange Parts Co.,375 U.S. 405. Indeed theCompany all but admitted as much to the men, for it coupled its expressed resent-ment over their having gone to the Union with an inquiry into the reasons for "dis-satisfaction"and a promiseto rectifythe matters complained of.Insofar as the foregoing violations turn on statements of Store Managers Wertheimand Brill, the Company contends that they are not supervisors and that the Com-pany is not legally responsible for their statements. The record establishes that theyare in charge of their respective stores, and that visits from company officials aresporadic.In the nature of the employment,the salesmen require little, if any,direc-tion from the manager. Nevertheless, I find that as the responsible head of the loca-tion, the manager occupies supervisory status. There is some evidence that they havesome authority in the hiring of office personnel. Also, the record discloses that whena salesman is discharged,Rippner as a matter of course informs the store manager.When a salesman's record is poor, the store manager may "talk to [him]about it."At the representation hearing, the parties at one point stipulated that the managersand credit managers were supervisory employees. Also in that hearing both Mindalaand Rippner testified that the managers attended meetings with company executivesand would then relay to the employees in the stores the management policies anddirectives announced at these meetings. Under all the circumstances,themanagersappear to be supervisory employees, and at the very least are in a position whereemployees could reasonably regard the statements of managers as reflecting com-pany policy,N.L.R.B. v. Solo Cup Company,237 F.2d 521, 523-524, (C.A. 8);N.L.R.B. v. Des Moines Foods, Inc.,296 F.2d 285, 286-288 (C.A. 8), and casesthere cited.I further find that the Company violated Section 8(a)(2) and (1) of the Act bydominating,interfering with the administration of, and contributing support to theEmployees' Committee The Company contends that the Committee was the spon-taneous choice of the employees after being proposed by a group of employee lead-257-551-67-vol 16014 19,4,,DECISIONS OF NATIONAL LABOR RELATIONS BOARDers.Even assuming that the Company played only a silent role in the creation of theCommittee,however(and the record establishes that Silver and Rippner met withthe employee leaders at the session which gave rise to the new organization), theCompany recognized the Committee and expressed readiness to deal with it concern-ing grievances at a time when another labor organization was claiming representa-tive status. Further, the Company apparently paid for the motel room on SaturdayOctober 2,when the employee leaders met among themselves to discuss the possi-bility of forming,the Committee,permitted the employees to attend that meeting, tosolicit support for the Committee and to hold elections on company time, andexpressly offered to furnish or to pay for any future meeting places the Committeemight require. Finally, the Company's complete domination of the Committee wasevidenced by Silver's and Rippner's calling the Committee together,inquiring intothe purposes for which it had been raising money, and informing it that it would notbe allowed to'raise funds or to retain a lawyer. Cf.N.L.R.B. v. Chardon TelephoneCompany,323 F.2d 563 (C.A.6);,N.L.R.B. v. Oliver Machinery Corp.,210 F.2d946 (C.A. 6).8Finally, with respect to the discharges and transfers, I find that Salavon, Spence,and Rogers were discharged, and Mindala and Barry transferred, because of theirleadership of the Union, but that the transfer of Fritz was in fact caused by theneed to fill the vacancy left by Spence's departure. Salavon's case is substantiallyproved by his conversation with Silver at the time Salavon was rehired, and Spence'scase derives strong support from the statement of Store Manager Brill when Spencereturned.Rogers,Mindala,and Barry were the union"contact men"at their stores,as were Spence and Salavon at theirs. Company knowledge of their union activitymay be found in the statements of Silver and Brill, referred to above, in AssistantManager Bird's inquiry of Rogers, in Wertheim's interrogation of Diday anentSalavon, and in Brill's comment to Spence that there were "finks" in theorganization.The Companyintroduced some evidence that Spence was a poor salesman, thatRogers' sales had fallen off, and that the store in which Salavon was junior manneeded strengthening at the time he was replaced with Barry, an abler man. Thesechanges, the Company contends, were all decided on when Rippner returned froma trip, and it is mere coincidence that the union activity also occurred during hisabsence. The figures submitted by the Company tend to support its criticisms ofSpence and Rogers. On the other hand, the Company's resentment over the unionactivity occurring at that time is also clear on the record; Silver and Rippner toldthe four employees at the first Sahara Motel meeting that they felt "hurt" becausethe employees had gone "behind their backs." Consideration of all the factors,including the Company's resentment of the union movement, the Company's knowl-edge of the identity of the union leaders, and the selection of five union contactmen for discharge or transferat the verytime the union movement was gainingstrength, would give rise, at the very least, to a suspicion that the Company's actionswere discriminatorily motivated. When to this is added the comments of Silver andBrill on the rehiring of Salavon and Spence,the evidence goes beyond mere suspicionand preponderates in favor of a' finding of illegal motivation .92.The refusal to bargainThe critical issue in this case is whether the Company should be directed to recog-nize and bargain with the Union; the other matters, discussed above, bear signifi-6The complaint alleged that the Company was guilty of dominating, as well of unlaw-fully interfering with and supporting, the Committee General Counsel moved to withdrawthe allegation of domination, but the Charging Party opposed that motion I denied themotion to withdraw, and adhere to that ruling, now fortified byLeeds & NorthrupCo vN L R B ,357 F 2d 527 (C A. 3), decided February 3, 1966 (the same date on which Idenied the motion to withdraw) The sole effect of the ruling is to require "disestablish-ment" of the Committee rather than meiely "withholding recognition" from it, a distinc-tion of peculiarly little significance inasmuch as the Committee appears to be defunctThe question whether General Counsel has an absolute right to withdraw a complaint'oncethe matter has gone to hearing, however, is far from insignificantThe Company does not contend that the withdrawal of the charges alleging discrimina-tion precludes consideration of this issue I note that the matter k as fully litigated, andthat "the entire series of eventsare all closely interrelated "N L R B. v PeckeurLozengeCo ,Inc.209 F 2d 393, 401 (C A 2), cert denied 347 US. 953 WATKINS FURNITURE.,COMPANY,195cantlyupon this issuebut have littleindependent importance,as the Employees' Com-mittee is moribund if not defunct and the discharges and transferees have beenreinstated without suffering any loss of pay.a.The Union'smajorityThe Union obtained 21 signedcards(not counting Diday's),a majority of the 40in the unit,authorizingthe Unionto act as bargaining representative.The record isdevoid ofevidence that the cards were obtained by any misrepresentations.Althoughunion representativesdid refer to the possibilityof obtaining a Board election andindicatedthat the cards wouldbe used for that purpose,they also indicated that thecards might be used to obtain recognition without an election,and at no time statedthat the onlypurpose of the cards was to obtain an election.SeeN.L.R.B. v. Cum-berland Shoe Co.,351 F.2d 917, 920 (C.A. 6). Indeed,Salavon,whose card theCompany challenges, expresslytestifiedthatthe union agent toldhim the Unionmight "be bargaining agent without an election,basedon a majorityof cards." TheCompany alsochallengesthe cardsof Hauensteinand Vhynal,but as I read theirtestimonythey, wereunder no illusionthat the card was solely forthe purpose ofholding a meeting.And Lois Adams'card is valid notwithstanding her testimony thatshe readit "superficially."Rippner testified that atsometime,approximately between October 6 and 20,Spence toldhim that aunion officialhad threatenedSpence withphysicalviolence ifSpence revoked hisunion authorization.Spence denied having made such statementto Rippner,denied having receivedsuch a threat,and denied having ever indicatedto the Union or any of the men working with the Union that he wanted to withdrawhis authorization.I am inclinedto creditRippner's testimony as to what Spencestated, but any withdrawal of union support by Spence or anyone else after theCompany's unfair laborpracticeswould have been attributableto those unfair laborpracticesand therefore would not affect the Union's status asmajority representa-tiveSee,e g., N.L R.B. v. Stow Manufacturing Co.,217 F.2d 900, 905 (C.A 2), cert.denied 348 U.S. 964,N.L.R.B. v. Armco Drainage & Metal Products, Inc., Fabricat-ing Division,220 F.2d 573, 577 (C.A. 6), cert. denied 350 U S 838 Since Spence'swithdrawal wouldhave been of no legal significance in this proceeding,the fact (ifsuch it be) that the Union forcibly prevented his withdrawalis likewise of no signifi-cance to our inquiry here. The Company in its briefdoes not challengethe validityof Spence's card.b.The Company's "good-faith" doubt of majorityUnderlong-settled principles,where a union obtains majority status and theemployerthereupon engages in unfair labor practices tending to dissipate that major-ity, his refusal to recognize and bargainwiththe union violates Section 8(a) (5) and(1). In those circumstances he cannotbe heard to say thathe doubtedthe majorityin good faith and is entitled to an election because his own unlawful conduct hasrendered the election route impassable,and permits,if it does not indeed require,recourse to other means(such as authorization cards)of establishing the union'smajority status.The instant case falls squarelywithin thatsettled law,particularlyas several of the unfair labor practices(notably, those surrounding the recognitionof the Committeeand the grant of benefits to meet the employees'grievances) werepalpable attempts to wean the employeesaway from theirsupport ofthe Union. Evenwhen the Company acted toundo and remedy some of its actions by reinstating thetransferredand discharged men with backpay, the Companyconcealedfrom theemployees that it had decidedon this actionat the urging of the Union, and createdthe impression that it wasoffering theconcessionto the employeerepresentatives.The Company points out that as late as October 13, the Union was stilt pressingfor recognition in three separate stores, andthat the Union did not concede theappropriatenessof the single sevenstore unit or claim a majoritythereinuntil Octo-ber 15. (The Unionpoints out in its briefthat as ithas no representative in theEuclid store, it did not knowhow many salesmenwere employedthere until thehearing onOctober 13, when it learned for thefirst timethat its 21 cards gave it amajority in the seven-store unit.) The Union's change of position as to the appro-priate unitmight in somecircumstances give rise to a bona fidedoubt as to whetherit enjoyed majority status in the unit it belatedly agreed was appropriate. But on thisrecord, as stated above, the Company'sown unfairlabor practicespreclude it fromclaiming agood-faith doubt, and preclude itfrom insisting on an electionwhich itsown conductwould have tainted. Moreover, even if the Union hadmade no request 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDto bargain in the appropriate unit, the record establishes that the Union had a major-ity in the stipulated appropriate unit and that the Company by unfair labor prac-tices sought to destroy that majority. A bargaining order would therefore be appro-priate to remedy the violations found above and to restore thestatus quo ante,evenif there were no violations of Section 8(a)(5). SeeN.L.R.B. v. Delight Bakery, Inc.,353 F.2d 344, 346-347 (C.A. 6), and cases there cited;Local No. 152 IBT [Ameri-can Compressed Steel] v. N.L.R.B.,343 F.2d 307, 309 (C.A.D.C.), and cases therecited.10CONCLUSIONS OF LAW1.The Company by interrogating its employees as to their union activity and thatof fellow employees, by stating that union activity had resulted in or would result inreprisals against employees, and by offering benefits to employees to induce them toabandon union activity engaged in unfair labor practices affecting commerce withinthe meaning of Sections 8(a)(1) and 2(6) and (7) of the Act.2.By dominating, interfering with the administration of, and contributing supportto the Employees' Committee, the Company engaged in unfair labor practices affect-ing commerce within the meaning of Sections 8(a)(2) and (1) and 2(6) and (7)of the Act.3.By transferring and discharging employees because -of their activity in theUnion the company engaged in unfair labor practices affecting commerce within themeaning of Sections 8(a)(3) and (1) and 2(6) and (7) of the Act.4.By refusing to bargain with the Union as the statutory bargaining representa-tive of the salesmen employed at the Company's seven stores, the Company engagedin an unfair labor practice affecting commerce within the meaning of Sections 8(a)(5) and (1) and 2(6) and (7) of the Act.THE REMEDYI shall recommend that the Company cease and desist from its unfair labor prac-tices, and affirmatively, that it disestablish the Employees' Committee, bargain withthe Union upon its request, and post appropriate notices.Upon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I recommend, pursuant to Section 10(c) of the Act, issuance ofthe following:ORDERRespondent corporations, their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees as to their or their fellow employees' membershipin, or activities on behalf of, any labor organization.(b)Threatening any employee with discrimination, or in any manner discriminat-ing against any employee, because of such membership or activity.(c)Offering benefits to employees for the purpose of inducing them to abandonsupport of a labor organization.(d) Creating the impression that it is keeping unionmeetingsunder surveillance.(e)Dominating, interfering with the administration of, or contributing support to,the Employees Committee or any successor thereto, or any other labor organizationof their employees.(f)Recognizing or negotiating with the Employees Committee or any successorthereto for the purpose of discussing grievances or other terms or conditions ofemployment.(g)Refusing to bargain with Retail Store Employees Union Local 880, RetailClerks International Association, AFL-CIO, as the exclusive bargaining representa-tive of all furniture salesmen employed at the Respondents' stores in the Clevelandarea, excluding all office clerical employees, porters, guards, professional employees,and supervisors as defined in the Act.(h) In any other manner, interfering with, restraining, or coercing employees inthe exercise of their rights under Section 7 of the Act.10The Company emphasizes that the unfair labor practices here found antedate theUnion's request for recognition in the appropriate unit But the unfair practices followedhard upon the Union'sattaining majority status and tended to dissipate the Union'smajorityThis circumstance distinguishesOklahoma Sheraton Corp,156 NLRP. 681,on which the Company relies,for In that case the union successfully conducted its orga-nizing driveafterthe unfair labor practice,which plainly did not dissipate a majority WATKINS FURNITURE COMPANY1972.Take the following affirmative action necessary to effectuate the policies of theAct:(a)Upon request, bargain collectively with the above-named Union as the exclu-sive bargaining representative of the employees in the above-described unit.(b)Completely disestablish the Employees' Committee as the representative ofany of the employees for the purpose of dealing with Respondents with respect togrievances or other terms or conditions of employment.(c)Post at their respective stores in the Cleveland area copies of the attachednotice marked "Appendix " 11 Copies of such notice to be furnished by the RegionalDirector for Region 8, after being duly signed by an authorized representative ofthe appropriate Respondent, shall be posted immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted. Rea-sonable steps shall be taken by each Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 8, in writing, within 20 days fromthe date of the receipt of this Decision what steps the Respondent have taken tocomply herewith.12n The Regional Director shall fill in on each set of notices over the word "Employer"the name of the particular Respondent at whose store the notices are to be posted In theevent that this Order is adopted by the Board, the words, "an Order" shall be substitutedfor "a Recommended Order of a Trial Examiner" in the notice. In the further event thatthe Board's Order be enforced by a decree of a United States Court of Appeals, the words"a Decree of the United States Court of Appeals Enforcing" shall be inserted immediatelypreceding "an Order."11 In the event that this Order is adopted by the Board, this provision shall be modifiedto read, "Notify said Regional Director, in writing, within 10 days from the date of thisOrder, what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL bargain with Retail Store Employees Union, Local 880, as the rep-resentative of the salesmen employed in the affiliated Watkins stores in theCleveland area.All our employees have the right to join or support a laborunion.WE WILLNOT in any manner interfere with their exercise of this right. Specifically, WEWILL NOT question them as to their union membership or activity, or that offellow employees. WE WILL NOT discharge employees or transfer them to otherstores or threaten to take any action against them because of their union mem-bership or activity.WE WILL NOT grant benefits to them to induce them toabandon union membership or activity.We have disestablished the Employees' Committee as the representative of anyof our employees for the purpose of dealing with us concerning grievances orother terms or conditions of employment.WATKINS FURNITURE COMPANY, WATKINS-PEARL, INC.,WATKINS-SOUTHGATE FURNITURE CO., WATKINS-GREATNORTHERN FURNITURE COMPANY, FORMAN FURNITURECOMPANY, WATKINS-EUCLID FURNITURE CO., INC., ANDWATKINS-MENTOR FURNITURE CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any othermaterial.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 720 Bulk-ley Building, 1501 Euclid Avenue, Cleveland, Ohio 44115, Telephone 621-4465.